Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 12 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-11,13-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Andrada (2007/0025049) in view of Burke (20140067392) 
Claim 1, Andrada discloses a portable radio (Fig 1 Section 0027 a wireless, hands-free communication device 100- Section 0038- Push to Talk mode which are walkie-talkie type service) comprising: 
a codeplug pre-programmed with a configuration file of a voice recognition target string; (Section 0032, lines 6-8- thus voice recognition module reads on the codeplug because it is software file that supports the voice recognition process in the wireless device, which means it includes the configuration or supporting file) 
(Section 0034, lines 1-30 thus the Common speech and voice recognition models detects the audio or speech entered by the user)
a data logger for logging data pertaining to an unrecognized voice command entry detected by the ASR engine; (Section 0033, lines 8-12- thus features of the unknown utterances reads on the logged data that pertains to the unrecognized voice command, regarding the data being logged is addressed by Andrada because in order for the Andrada to compare the features of the unknown utterances it needs to be logged- thus recorded or stored) – This limitation is also addressed by Burke the secondary reference
and the portable radio uploading the logged data to remote storage. (Section 0045, lines 8-11- electronic signal of the audible command is transmitted to the remote electronic device, electronic signal reads on the logged data (recorded data)) 
Andrada does not disclose that the recorded audible data is for voice control analytics and resolution action.
Burke discloses a hand-free services using a mobile device having a wireless access and also Automatic speech recognition results that records the speech using a mobile devices (Abstract). In Section 0079, lines 10-15- logs of incorrect identified speech terms are logged or maintained in a storage and the logs are aggregated and patterns are identified in speech recognition errors. The aggregated logs are made available to a third party in an effort to improve speech recognition accuracy by training-Resolution action. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching by Burke to modify 

Claim 2, Andrada in view Burke discloses wherein the portable radio is a Land Mobile Radio (LMR). (Andrada: Section 0038, lines 1-4- thus the wireless two-way communication device 101 which includes  a Push to Talk mode and walkie-talkie type service  reads on the mobile Radio) 

Claim 4, Andrada discloses wherein the remote storage, (Section 0045, lines 8-11- electronic signal of the audible command is transmitted to the remote electronic device, electronic signal reads on the logged data (recorded data)) 
Andrada does not discloses  as explained in claim 1, voice control analytics and resolution action are cloud based, and the voice control analytics detects a pattern in the uploaded logged data for categorization of the unrecognized voice command entry, and the resolution action provides at least one resolution action associated with the categorization of the unrecognized voice command entry. 
Burke discloses voice control analytics and resolution action are cloud based, and the voice control analytics detects a pattern in the uploaded logged data for categorization of the unrecognized voice command entry, (Burke: Section 0079, lines 11-14- thus the logs are periodically sent to a central facility or location and the data are aggregated (Categorized) at the facility) and the resolution action provides at least one resolution action associated with the categorization of the unrecognized voice command entry. (Burke: Section 0079, lines 15-17 and Section 0077, lines 1-4 recursively trained or optimized to recognize an uncommon surname that other speech services cannot recognize)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching by Burke to modify the teaching of Andrada (wireless Walkie talkie) to include further analyzing the signals of a voice command. The motivation is that analyzing the signals of the voice command reveals areas where errors appears in the voice command system therefore solutions can be implemented to improve the accuracy of the Automatic speech recognition.
Claim 5, Andrada in view Burke discloses wherein the resolution action for an unrecognized voice command entry is one of: user training; (Burke: Section 0077, lines 1-3 thus the recursively training of the recognition grammar reads on user training because the signals of the user are being trained)  radio repair; and uploading of a new word or phrase of the unrecognized voice command to the portable radio. (Andrada: Section 0036, lines 4-7- thus the model is trained by the trainer with the new words or phrase so that unknown utterances may be recognized by the model).  

Claim 6, Andrada discloses a communication system, (Fig 1 Section 0027 a wireless, hands-free communication device 100- Section 0038- Push to Talk mode which are walkie-talkie type service) comprising
a radio management system interoperating with a radio management code plug database (Section 0032, lines 6-8- thus voice recognition module reads on the code plug because it is software file that supports the voice recognition process in the wireless device) 
and a confusability analyzer for creating and storing voice recognition target strings for one or more portable radios prior to field-deployment; (Section 0034, lines 1-30 thus the Common speech and voice recognition models detects the audio or speech entered by the user common speech models reads on the confusability analyzer because it is the software that recognizes the audio or speech of the user)
and the one or more portable radios logging and uploading unrecognized voice command entries, (Section 0033, lines 8-12, Andrada addresses logging and uploading unknown utterances because in order for the Andrada to compare the features of the unknown utterances it needs to be logged- thus recorded or stored)- This limitation is also addressed by Burke the secondary reference
the unrecognized voice command entries not being recognized as voice recognition target strings, (Section 0033, lines 8-12- thus unknown utterances reads on the unrecognized voice command) 
 to cloud based data storage during post-field deployment, (Section 0045, lines 8-11- electronic signal of the audible command is transmitted to the remote electronic device, electronic signal reads on the logged data (recorded data) regarding the transmission happening during post deployment, Andrada addresses this issue because is section 0040 the steps described in section 0040 is after a predetermined steps has already been installed within the wireless walkie talkie device) 
Andrada does not disclose the analysis through a cloud based voice control analytics engine (remote electronic device) and cloud based resolution action engine for generating at least one resolution action for the unrecognized voice command entries.
Burke discloses  a system where a cloud based system will analyze the voice command through a cloud based resolution action engine for generating at least one resolution action for the unrecognized voice command entries. In Section 0079, lines 10-15 logs of incorrect identified speech terms are logged or maintained in a storage and the logs are aggregated and patterns are identified in speech recognition errors. The aggregated logs are made available to a third party in an effort to improve speech recognition accuracy by training-Resolution action. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching by Burke to modify the teaching of Andrada about the wireless walkie talkie to include further analyzing the signals of a voice command. The motivation is that errors in the voice command can be resolved to improve the accuracy of the Automatic speech recognition. 

Claim 7, Andrada in view of Burke discloses where the one or more portable radios each comprises a portable radio code plug for storing the voice recognition target strings; (Andrada: Section 0032, lines 6-8- thus voice recognition module reads on the code plug because it is software file that supports the voice recognition process in the wireless device) an automatic speech recognition (ASR) engine for determining the unrecognized voice command entries; (Andrada: Section 0034, lines 1-30 thus the Common speech and voice recognition models detects the audio or speech entered by the user) and an unrecognized voice command entry logger for logging unrecognized voice command entries. (Andrada: Section 0033, lines 8-12- thus features of the unknown utterances reads on the logged data that pertains to the unrecognized voice command, regarding the data being logged is addressed by Andrada because in order for the Andrada to compare the features of the unknown utterances it needs to be logged- thus recorded or stored) – This limitation is also addressed by Burke the secondary reference
Claim 8, Andrada does not discloses wherein the cloud based voice control analytics engine searches and detects patterns within the uploaded unrecognized voice command entries.
Burke discloses wherein the cloud based voice control analytics engine searches and detects patterns within the uploaded unrecognized voice command entries.
 (Section 0079, lines 10-15- logs of incorrect identified speech terms are logged or maintained in a storage and the logs are aggregated and patterns are identified in speech recognition errors. The aggregated logs are made available to a third party in an effort to improve speech recognition accuracy by training-Resolution action)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching by Burke to modify the teaching of Andrada (wireless Walkie talkie) to include further analyzing the signals of a voice command. The motivation is that analyzing the signals of the voice command reveals areas where errors appears in the voice command system therefore solutions can be implemented to improve the accuracy of the Automatic speech recognition.
 
Claim 9, Andrada in view of Burke discloses wherein the cloud based resolution engine generates resolution actions comprising at least one of user training; (Burke: Section 0077, lines 1-3 thus the recursively training of the recognition grammar reads on user training) 
radio repair; and new word or phrase updates to the radio management system and radio code plug updates to the one or more field-deployed portable radios. (Andrada: Section 0036, lines 4-7- thus the model is trained by the trainer with the new words or phrase so that unknown utterances may be recognized by the model).  

Claim 10, Andrada in view of Burke discloses wherein the one or more portable radios comprise land mobile radios communicating in response to voice command entries, wherein unrecognized voice command entries are logged locally at the one or more portable radios. (Andrada: Section 0038, lines 1-4- thus the wireless two-way communication device 101 which includes  a Push to Talk mode and walkie-talkie type service  reads on the mobile Radio)  and (Andrada: Section 0033, lines 8-12- the logs has to be stored before it can be compared)

Claim 11, Andrada in view of Burke discloses wherein portable radio is a public safety radio. (Andrada: Section 0038, lines 1-4- it is obvious that the wireless device with a two-way communication device can be used as a public safety radio). 
Claim 12, Objected to as allowable subject matter which depend on a rejected independent claim.  
Claim 13, Andrada in view of Burke discloses wherein the cloud based voice control analytics engine categorizes the unrecognized voice command patterns into at least one of four categories comprising: single user, single radio, multiple users, and multiple radios. (Andrada; Section 0077, lines 6-10- thus “uncommon surname of a user will never be interpreted”- this means that Andrada address a situation where surnames of single users were not or never interpreted (unrecognized) and therefore the aggregation of the list of words as described in Section 0079, lines 10-14 includes aggregating based on user surnames) 
Claim 14, Andrada in view of Burke discloses wherein the cloud based resolution action engine generates at least one of a first resolution action directed to a single user; (Burke: Section 0079, lines 15-17 and Section 0077, lines 1-4 recursively trained or optimized to recognize an uncommon surname that other speech services cannot recognize- this means that the resolution is to train the network so that a common user’s surname is corrected to match a recognition)
a second resolution action directed to a single radio; a third resolution action directed to a plurality of users; and a fourth resolution action directed to a plurality of radios. (Andrada: Section 0036, lines 4-7- thus the model is trained by the trainer with the new words or phrase so that unknown utterances may be recognized by the model).  

Claim 15, Andrada in view of Burke discloses wherein the communication system provides a first stage of operation for pre-programming the voice recognition target strings pre-deployment of the one or more portable radios, (Andrada: Section 0026, lines 5-7 thus the voice recognition module is built within the phone before users can buy and that is the first step) 
a second stage of operation in the one or more portable radios detect and locally log unrecognized voice commands and upload the unrecognized voice commands to cloud based storage and analytics, (Andrada: Section 0033, lines 8-12- thus features of the unknown utterances reads on the logged data that pertains to the unrecognized voice command, regarding the data being logged is addressed by Andrada because in order for the Andrada to compare the features of the unknown utterances it needs to be logged- thus recorded or stored)  and a third stage of operation in which the cloud based analytics generate the resolution actions. (Burke: 0079, lines 11-14- thus the logs are periodically sent to a central facility or location and the data are aggregated (Categorized) at the facility)
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Andrada (2007/0025049) in view of Burke (20140067392) and further in view of Koch (20140025377).
Claim 16, Andrada discloses a method to manage voice recognition in a communication system, (Fig 1 Section 0027 a wireless, hands-free communication device 100- Section 0038- Push to Talk mode which are walkie-talkie type service)  comprising the steps of:
programming a database codeplug of a radio management system with a plurality of voice recognition target strings; (Section 0032, lines 6-8- thus voice recognition module reads on the codeplug because it is software file that supports the voice recognition process in the wireless device, which means it includes the configuration or supporting file) 
processing the plurality of voice recognition target strings, by a confusability analyzer, to provide unknown utterances associated with each of the plurality of voice recognition target strings; (Section 0034, lines 1-30 thus the Common speech and voice recognition models detects the audio or speech entered by the user common speech models reads on the confusability analyzer because it is the software that recognizes the audio or speech of the user)
programming a plurality of portable radio code plugs with the updated voice recognition target strings; (Section 0026, lines 4-7- the voice recognition module disposed within the phone is used to programed the walkie talkie before users are allowed to purchase or deployed to users or distributors).  
deploying the plurality of portable radios, thereby providing post-deployed portable radios; (Section 0029,lines 4-7- thus before users can mount the phone it has to be deployed from the manufactures and therefore Andrada addresses this limitation since the phone is in the hand of users means it has been deployed).  
detecting an unrecognized voice command entry (Section 0033, lines 8-12- thus the unknown utterances)  to at least one post-deployed portable radios; storing, at the portable radio, the unrecognized voice command entry along with logging data pertaining to the unrecognized voice command entry, (Section 0045, lines 8-11- electronic signal of the audible command is transmitted to the remote electronic device, electronic signal reads on the logged data (recorded data) regarding the transmission happening during post deployment, Andrada addresses this issue because is section 0040 the steps described in section 0040 is after a predetermined steps has already been installed within the wireless walkie talkie device) 
the logging data comprising at least one of: user ID, radio channel, talk group name, biometric data, context data, and audio sample; uploading the unrecognized voice command entry and logging data to a data lake storage; (Section 0033, lines 8-12- thus features of the unknown utterances reads on the logged data that pertains to the unrecognized voice command, regarding the data being logged is addressed by Andrada because in order for the Andrada to compare the features of the unknown utterances it needs to be logged- thus recorded or stored the logged data reads on the Context data) – This limitation is also addressed by Burke the secondary reference
Andrada  does not disclose updating the database code plug with updated voice recognition target strings until the list of confusability indices reaches an acceptable confusability threshold;
analyzing the failed voice command entry and logging data from the data lake, using a voice control analytics engine, to detect an unrecognized voice command pattern; and generating a resolution action, by a resolution action engine, associated with the unrecognized voice command pattern.
Burke discloses analyzing the failed voice command entry and logging data from the data lake, using a voice control analytics engine, to detect an unrecognized voice command pattern; (Section 0079, lines 11-14- thus the logs are periodically sent to a central facility or location and the data are aggregated (Categorized) at the facility) and generating a resolution action, by a resolution action engine, associated with the unrecognized voice command pattern. (Section 0079, lines 11-14- thus aggregating or categorizing the logs (unknown utterances) ) and in (Section 0079, lines 15-17 and Section 0077, lines 1-4 recursively trained or optimized to recognize an uncommon surname that other speech services cannot recognize) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching by Burke to modify the teaching of Andrada about the wireless walkie talkie to include further analyzing the signals of an unrecognized voice command. The motivation is that errors in the voice command can be resolved to improve the accuracy of the Automatic speech recognition. 
Andrada in view of Burke does not disclose updating the database code plug with updated voice recognition target strings until the list of confusability indices reaches an acceptable confusability threshold;
Koch discloses updating the database code plug with updated voice recognition target strings until the list of confusability indices (Fig. 4 weighted likelihood)  reaches an acceptable confusability threshold; (Abstract: 4-9- thus determining a likelihood of a correct match for each mapped textual candidate  and resolving any ambiguity according to the context wherein the matches are used to update the model).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching by Koch to modify the teaching of Andrada in view of Burke about using the confusability indication so that it will be easier for user with the speech recognition system to know the accuracy of  the system. The motivation is that using the indices will help further improvements for the system since areas of improvements are visible.  
Claim 17, Andrada in view of Burke and further in view of Koch discloses wherein processing the plurality of voice recognition target strings (Andrada: Section 0034, lines 1-30 thus the Common speech and voice recognition models reads on the target strings) further comprises presenting, to the radio management system, (Burke: Section 0079, lines 11-14- thus presenting  the logs (unknown utterances)) recognition target strings whose likelihood of confusion falls below a predetermined confusability threshold. (Koch: Section 0074, lines 8-11- when there is no match means that the weighted scores are below the predetermined threshold)
Claim 18, Andrada in view of Burke and further in view of Koch discloses wherein the method further comprising generating to the post-deployed portable radio that detected the unrecognized voice command (Andrada: Section 0033, lines 8-12- thus features of the unknown utterances) an alert message indicative of the unrecognized voice command entry and the associated resolution action. (Burke: Section 0024, lines 22-26 thus the audio message that speaks to the results of the speech recognition reads on the alert message since the message gives the user an indication of the result of the speech recognition See lines 43-46 of section 0024) 
Claim 19, Andrada in view of Burke and further in view of Koch discloses wherein the detecting and storing occur continuously at the portable radio, (Andrada: Section 0033, lines 8-12- thus features of the unknown utterances reads on the logged data that pertains to the unrecognized voice command, regarding the data being logged is addressed by Andrada because in order for the Andrada to compare the features of the unknown utterances it needs to be logged- thus recorded or stored) and the analyzing and generating occur periodically. (Burke: Section 0079, lines 11-14- thus the logs are periodically sent to a central facility or location and the data are aggregated (Categorized) at the facility while the logs are store continuously in the local directory of the walkie talkie phone)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andrada (2007/0025049) in view of Burke (20140067392) as applied to claims 1-2 above, and further in view of Filsfils (20130265905)
Claim 3, Andrada in view Burke discloses wherein the voice command entry detection and logging of the unrecognized voice command entry occurs continuously at the portable radio, (Burke: Section 0079, lines 4-12-thus the incorrectly identified log (unrecognized voice command) is maintained in the mobile device)  and the uploading of the logged data to remote storage occurs periodically, (Burke: Section 0079, lines 7-12- thus the log is periodically communicated to a central facility such as cloud service or computer 37) 
However Andrada in view of Burke does not disclose wherein periodicity of the uploading is adjustable based on frequency of occurrence of the unrecognized voice command entry.
Filsfils discloses a method that receives and upload network data at a network device (Abstract lines 1-6) wherein periodicity of the uploading is adjustable based on frequency of occurrence of the unrecognized voice command entry. (Section 0040 the periodicity of uploading data is changed or adjusted from 15 minutes to 60 based on usage of the data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention of Andrada in view of Burke to include the teaching of modifying the time that data is transmitted to a database as taught by Filsfils. The motivation is that changing the time will make the network avoid misusing its power if there is no need to transmit data. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andrada (2007/0025049) in view of Burke (20140067392) and further in view of Koch (20140025377) as applied to claims 16-18 above, and further in view of Filsfils (20130265905)
Claim 20, Andrada in view of Burke and further in view of Koch does not discloses wherein the periodic analyzing and generating is adjustable based on frequency occurrence of the unrecognized voice command.
Filsfils discloses a method that receives and upload network data at a network device (Abstract lines 1-6) wherein the periodic analyzing and generating is adjustable based on frequency occurrence of the unrecognized voice command. (Section 0040 the periodicity of uploading data is changed or adjusted from 15 minutes to 60 based on usage of the data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention of Andrada in view of Burke and further in view of Kochs to include the teaching of modifying the time that data is transmitted to a database as taught by Filsfils. The motivation is changing the time will make the network avoid misusing its power if there is no need to transmit data. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SEO (20170125020) discloses a voice recognition system and method that uses a neural network model and the target label a and voice recognition to learn a time-series pattern of the extracted features using a second model and a text output unit for converting a target voice data. 
Chen (20050164684) disclose a handheld communicator wirelessly interfaces with individual devices in a process control system and housing adapted for handheld communicator for processing a radio frequency transceiver. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                           07/29/2021